SIMON, Justice.
This is one of the two suits instituted by the State of Louisiana through the Department of Highways under LSA-R.S. 48:441 et seq. against the defendants herein for the expropriation of property belonging to them and referred to as municipal number 1113 LaSalle Street in the companion suit, State of Louisiana through the Department of Highways v. Mortallaro, Docket No. 43,-427, 234 La. 741, 101 So.2d 450.
For the reasons assigned in the case of State of Louisiana through the Department of Highways v. Mortallaro, Docket No. 43,-427, the judgment of the trial court is affirmed.